Citation Nr: 1130410	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  06-01 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied the benefit sought on appeal. 

In a December 2008 decision, the Board denied entitlement to service connection for tinnitus.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2011 Memorandum Decision, the Court vacated the December 2008 Board decision and remanded this matter to the Board for readjudication.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for tinnitus is warranted.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2010).

To establish service connection for tinnitus, a veteran is not obliged to show that his tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

The Veteran seeks entitlement to service connection for tinnitus incurred as a result of in-service noise exposure.

Service treatment records were negative for any complaints, treatment, or diagnosis of tinnitus.  In fact, his June 1992 separation examination report showed his ears to be clinically normal and noted that he denied having a medical history of any ear trouble.  The Veteran's DD Form 214 reflects that during active duty, his military occupational specialty (MOS) was Parachute Rigger (PR-0000).

The first post-service reference to tinnitus in the Veteran's claims file is in March and October 2004 VA treatment notes, dated approximately 12 years after his separation from service.

Thereafter, in a March 2005 VA audio examination report, the VA examiner, a clinical audiologist, opined that the Veteran's current tinnitus was not likely related to his military service.  In this regard, the March 2005 VA examiner noted the Veteran's reports of in-service and post-service noise exposure.  Specifically, the Veteran reported that he was exposed to noise aboard an aircraft carrier during his service in the Navy, and that post-service, he worked around heavy equipment and power tools on and off since his discharge from service.  He also reported hunting and riding a motorcycle.  The Veteran stated that he used some ear plugs around heavy equipment and while hunting, but that he did not use ear protection while riding a motorcycle.  Although the Veteran reported a history of constant, bilateral tinnitus, worse in the left ear for the past 15 years, the examiner opined that the Veteran's tinnitus was less likely as not related to his military service and more likely related to noise exposure after service.

In his July 2005 notice of disagreement, the Veteran contended that he was exposed to loud noise during service as a parachute rigger, as his shop was located directly below the flight deck of an aircraft carrier.  Thus, he stated that he was exposed to constant jet aircraft noise for the four years he was on active duty in the Navy.  He further indicated that he experienced ringing in his ears for several years prior to riding a motorcycle, which he had done for only two years, and that he wore a helmet which lessened the noise.  The Veteran also averred that the heavy equipment previously referenced was a gas operated fork lift and an occasional power saw used to cut wood, but that he was not in the shop constantly and his post-service noise exposure was thus limited.  The Veteran concluded his statement by asserting that because he was exposed to aircraft noise and suffered acoustic trauma, his tinnitus was caused by his time in the Navy.

In this case, a remand is required for this matter in order to comply with the January 2011 Memorandum Decision.  In that decision, the Court found that the Board had relied on an inadequate medical examination wherein the examiner failed to provide support for the conclusion that the Veteran's tinnitus was not related to service. 

In a June 2011 statement, the Veteran reiterated his belief that his tinnitus was service-related due to his service aboard several aircraft carriers. 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).

In light of the cumulative record discussed above, the AMC should obtain an additional VA medical opinion to clarify the nature and etiology of the Veteran's claimed tinnitus on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claims file reflects that the Veteran has received medical treatment for his claimed tinnitus from the VA Black Hills Health Care System; however, the claims file only contains VA treatment records dated up to February 2005.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file any additional outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining to the Veteran's claimed tinnitus from the VA Black Hills Health Care System for the period from February 2005 to the present.

2.  Thereafter, the Veteran should be afforded an appropriate VA medical opinion to clarify the nature and etiology of his claimed tinnitus.  Prior to drafting the medical opinion, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder and utilizing sound medical principles, the VA audiologist is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that diagnosed tinnitus is causally related to the Veteran's period of active service, to include the claimed in-service noise exposure.  In doing so, the examiner should acknowledge and discuss the findings made in the March and October 2004 VA treatment notes as well as the March 2005 VA audio examination report and the statements from the Veteran asserting continuity of symptomatology since service as well as describing post-service noise exposure.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the December 2005 SOC.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



